Tom Glaze, Judge, dissenting. As criminal appeals go, this one is relatively simple. Rule 33.3 of the Arkansas Rules of Criminal Procedure and the case of Parker v. State, 270 Ark. 897, 606 S.W.2d 746 (1980), control the facts of this cause. I submit the special circuit judge’s failure to follow Rule 33.3 as interpreted by the Supreme Court in Parker is clearly reversible error. The judge’s error concerns his failure to deliver typewritten instructions to the jury. Rule 33.3, in pertinent part, provides that upon request of counsel for any party, it shall be the duty df the presiding judge to deliver to the jury immediately prior to its retirement for deliberation, a typewritten copy of the oral instructions given to the jury. In Parker, the Supreme Court held it is prejudicial error for the court to fail to do so. Prior to the jury’s deliberation in the instant case, the following discussion over jury instructions took place between the trial judge and counsel for the State and for the appellant: THE COURT: If the State has no objection to it I will provide all of the instructions then to the jury. MR. MONTGOMERY: Can we tear off the second part or — I am concerned about the one on the criminal trespass. THE COURT: Also on my instruction on breaking and entering that was just some cursory notes that I had made. MR. ALLEN: I don’t know that they need the penalty instructions since they have the verdict forms. THE COURT: I am going to change my mind. I am not giving them the instructions unless they request and then I will give them all of them. MR. MONTGOMERY: In the meantime we can get some other ones up here changing or get a copy of criminal trespass as given. THE COURT: Right. We can cut that paragraph off of here if you want to. MR. ALLEN: Your Honor, that is over my objections that you are not going to give the jury the instructions. THE COURT: All right. Bring the jury back in. Appellant’s counsel objected and made it clear to the trial court that he wanted the instructions delivered to the jury. On its facts, the State’s burglary case against appellant was close, and the instructions regarding the lesser included offenses — breaking and entering and criminal trespass — were important alternatives for the jury to consider in this cause. The judge admittedly placed some “cursory notes” on his breaking and entering instruction, and these notes figured in his decision not to give the instruction to the jury. Of course, when appellant’s counsel requested that the instructions be given to the jury, the court should have obtained clean copies or excised the notes from the instructions it had. Neither was done, and as a consequence, the trial court failed to comply with Rule 33.3. The entire colloquy between the court and counsel is set out above, and the majority’s suggestion that appellant’s counsel did anything to cause the trial judge’s error is pure mythology. In conclusion, I note that the majority places much emphasis on a civil case, Waganer v. Travelers Insurance Co., 269 Ark. 976, 601 S.W.2d 277 (Ark. App. 1980) to support its decision. After reading Waganer, I can only say the State does not cite it, and in my opinion, the court in Waganer said nothing to diminish a trial judge’s duty regarding the delivery of instructions pursuant to Rule 33.3.1 .In fact, the applicable civil statute in Waganer required the judge to deliver a typewritten copy of the instructions to the jury when all parties request it. Here, Rule 33.3 requires such instructions delivered when requested by either party or the jury. The record reflects that both the appellant and the jury requested the instructions, but the trial judge refused to deliver them — even when he previously had stated he would give the jury all of the instructions if it requested them. As both the trial judge and prosecutor had indicated, counsel and the court could have obtained clean copies of the instructions to give the jury upon its request. I believe the judge clearly erred in failing to honor either the appellant’s or jury’s request that copies of the instructions be delivered to the jury. I dissent. Cracraft, C.J., and Corbin, J., join in this dissent.  In Waganer, this court reversed because the trial court gave the jury a copy of the insurance policy in question which emphasized a definition of a term contained in one of the instructions that the court previously had read to the jury. The court stated the better practice would have been for the trial court to have given a complete set of typewritten instructions. In any event, the jury here requested the instructions — not an exhibit as in Waganer — and under Rule 33.3, the judge was required to give all of them to the jury.